Citation Nr: 1510386	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-27 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.  

2.  Entitlement to service connection for memory loss, to include as secondary to a psychiatric disorder.  

3.  Entitlement to service connection for a heart disability.  

4.  Entitlement to service connection for migraine.  

5.  Entitlement to service connection for a respiratory disability, to include asthma and chest pains.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to October 1992.  He also had Reserve service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO in St. Louis has assumed jurisdiction.  

In July 2011, the Veteran filed a VA Form 21-22 in favor of Veterans of Foreign Wars thereby revoking the previous power of attorney of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that he has a respiratory disability, to include asthma and chest pains, a heart disability, migraines, memory loss, and psychiatric disorder, to include PTSD, as result of service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In his August 2011 notice of disagreement, the Veteran stated that he feared for his life during combat or combat exposure while serving on active duty in Iraq.  The Board notes that the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the Veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  However, at this time, the record before the Board does not establish service in Southwest Asia.  

Service personnel records show that after Advanced Individual Training (AIT) in 1989 at Ft. Jackson, South, Carolina, the Veteran was deployed to Germany in February 1990.  His DD Form 214 reflects 2 years of foreign service, and service personnel records show foreign service only in Germany, from February 1990 to April 1992.  In addition, the evidence does not reflect receipt of any award, commendation, or medal indicative of his presence or service in the Southwest Asia theater of operations.  In November 2009, the National Personnel Records Center (NPRC) verified that there is no evidence to substantiate service in Southwest Asia.  

The Board notes that although his substantive appeal reflects an assertion that he was deployed to Southwest Asia with his unit from the base in Hanau, Germany, a January 1991 profile for a right inguinal hernia specifically notes that he was not deployable.  Following surgical repair of the right inguinal hernia later that same month, the profile was extended to March 1991.  Thereafter, personnel records show that he was stationed in Bitburg, Germany, from June 1991, and in April 1992, returned to the United States. 

Nonetheless, correspondence from the Veteran's representative in November 2014 contends that the Veteran may have been on temporary orders to operational areas not reflected on his DD Form 214.  Therefore, a search is to be made for any temporary duty (TDY) orders that would confirm a temporary transfer from Germany to Southwest Asia during the period from February 1990 to April 1992.  In addition, the AOJ is to contact the Defense Finance and Accounting Service (DFAS) for the Veteran's military pay records.  These records will verify whether the Veteran received hazardous duty or combat pay during the relevant period, which would indicate service in a combat area such as Southwest Asia.  

Further, in July 2009, the Veteran noted that his DD Form 214 was incomplete and that he had applied for a correction.  On remand, a request for a corrected DD Form 214 should be made.  

With respect to the current medical opinions of record, the Board acknowledges that a November 2010 Psychological Intake Report attributes a diagnosis of PTSD to the Veteran's reported history of having served two tours of duty in Saudi Arabia where he "saw action."  However, in the absence of any verified service in Southwest Asia, the opinion is of no probative value.  

Furthermore, although the November 2010 VA examiner indicated review of the Veteran's service records noting service during the Persian Gulf War in both Iraq and Saudi Arabia in support of OIF/OEF (Operation Iraqi Freedom/Operation Enduring Freedom), other than the Veteran's statements, there is no documented service in the Southwest theater of operations.  Thus, the opinion relating a diagnosis of PTSD to stressors during service in Southwest Asia, to include having come under enemy fire, having gone through mine fields carrying a mine sweeper, and having been exposed to explosions, shootings, and burned bodies, is inadequate. 

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran is to be afforded a new VA examination with respect to the nature and etiology of his psychiatric disorder.  

The Board notes that diagnoses reflected in an April 2013 VA record of treatment shows diagnoses of mood disorder with episodes of temper dysregulation - bipolar spectrum; pseudopsychosis versus alcohol induced psychosis; and personality disorder with cluster B traits.  On remand, opinions regarding the etiology of these conditions should be obtained.

In the November 2010 VA PTSD examination report, the Veteran's memory loss was attributed to PTSD.  In 2014 correspondence, the Veteran's representative notes that memory loss could be a symptom of a psychiatric condition as opposed to a separate disability.  Because a determination with respect to service connection for PTSD may impact the service connection claim for memory loss, the issues are inextricably intertwined and must be decided together.  Two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, the issue of entitlement to service connection for memory loss is deferred.

In addition, among the service personnel records provided by the National Personnel Records Center (NPRC) in 2013 were Reserve records reflecting the Veteran's assignment to the U.S. Army Reserve Control Group (Reinforcement) after separation; transfer to the Ready Reserves from June 1994 to June 1997, with active duty for training (ADT) in September 1995; and an honorable discharge from the U.S. Army Reserves in 1999.  Although some medical records pertaining to the Veteran's Reserve service have been obtained, the AOJ's September 2013 request for records to the NPRC pertained only to his active duty service from July 1989 to October 1992.  As the Veteran also had service in the Ready Reserves and an August 1994 Reserve examination report reflects sleep difficulty, poor memory, asthma, head injury, and headaches, efforts to obtain complete Reserve records is warranted.  38 C.F.R. § 3.159(c)(2).  

The Board notes that any period of ADT during which the individual was disabled from a disease or an injury incurred in the line of duty is active service.  Active service also includes a period of inactive duty for training (INACDUTRA) during which an individual was disabled from an injury incurred in the line of duty during such training.  The Veteran's complete periods of ADT and INACDUTRA with the Army Reserve have not been verified.  

With respect to service connection for migraines, in his July 2009 claim, the Veteran noted onset of migraines after he passed out and lost his memory for approximately six months during service in the Persian Gulf.  

VA treatment records in June 2005 reflect a diagnosis of migraine headaches.  Although the November 2010 VA neurologic examination report reflects an opinion that it is less than likely that the Veteran's headaches are related to service, the opinion is based in part on the notation that there was only one record of treatment for headaches during service.  The Board notes that in addition to the October 1991 service treatment record reflecting possible migraines, a June 1991 record notes a history of a fainting spell two days earlier with symptoms to include headaches.  Two days later worsening headaches were reported.  

In addition, and although the VA examiner determined that the Veteran's headaches were a result of two motor vehicle accidents in approximately 1999 and 2004/2005, an August 1994 U.S. Army Reserve examination report notes headaches were a result of an attack in November 1993, and a May 1995 Reserve treatment record reflects complaints of headache.  The examiner did not address this evidence in providing a rational for his opinion.  Accordingly, the Veteran is to be afforded a new VA examination as to the nature and etiology of his migraines.  

With respect to claim of service connection for a respiratory disability, in his July 2009 claim, the Veteran indicated that was exposed to an environmental hazard during service in the Gulf War and was told he had asthma.  As noted, the record before the Board does not establish service in the Southwest Asia theater of operations.  

Nonetheless, service treatment records in June 1990 note rhinitis, and a September 1990 record reflects use of medication for sinus symptoms.  A May 1991 record notes chest pain and shortness of breath consistent with musculoskeletal chest pain.  A June 1991 record reflecting a history of a fainting spell two days earlier notes symptoms to include sinus pressure and chest pain.  The assessment was upper respiratory infection.  Two days later, he reported worsening symptoms and the assessment was sinusitis.  He was profiled in July 1991 for an upper respiratory infection, and in August 1991, complaints of shortness of breath and dizziness were attributed to a viral syndrome.  Records in October 1991 attribute complaints of tightness in the upper chest, diarrhea, and vomiting to gastroenteritis with viral symptoms.  

Reserve records in May 1995 reflect complaints to include nasal congestion, and use of an inhaler was noted.  The impression was restrictive airway disease by history.  Chronic seasonal rhinitis was noted to be controlled with medication.  

A November 2004 VA neurology treatment record notes treatment for bronchitis.  
VA treatment records in June 2005 reflect asthma.

The November 2010 VA examiner stated that although it was possible that the Veteran's asthma may have started on active duty, there was insufficient medical evidence to support a diagnosis of asthma until 1994 during Reserve service.  In view of the development to be undertaken on remand, the issue is deferred.  

With respect a heart disability, in his July 2009 claim, the Veteran indicated that was exposed to an environmental hazard during service in the Gulf War, and that he had a heart infection which was misdiagnosed.  In his August 2011 notice of disagreement, the Veteran essentially stated that he has residual disability from a viral infection around his heart related to service.  

VA treatment records in June 2005 reflect acute myocardial infarction and pericarditis.  The Board notes that the record reflects the Veteran failed to report for a scheduled VA heart examination in November 2010.  Failure to present for a VA examination without good cause results in a decision based upon the evidence of record.  38 C.F.R. § 3.655.  Here, however, in view of the fact that the Veteran reported for three other VA examinations in that same month, together with his frequent address changes, the Board accepts the Veteran's sworn testimony to the effect that he was unaware of the scheduled heart examination.  As such, the Veteran is to be scheduled for a VA heart examination.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

The Board notes that although an August 2009 record reflects that an inquiry was made with respect to Social Security Administration (SSA) benefits, a response is not of record.  A June 2014 record contained in the electronic file indicates that the Veteran had been scheduled to receive SSA benefits at the time he was awarded a pension.  VA has a duty to assist in obtaining relevant records.  

Accordingly, the case is REMANDED for the following action:

1.  Request a search for "temporary duty" (TDY) orders that would verify the Veteran having been temporarily transferred from Germany to any location in Southwest Asia, at any time during the period from February 1990 to April 1992.  

2.  If the above development does not corroborate the Veteran's deployment to Southwest Asia, then contact the Defense Finance and Accounting Services (DFAS) to request all available pay records pertaining to the Veteran for the time period from February 1990 to April 1992.  Specifically, DFAS is requested to provide any further information which assists in corroborating the Veteran having been stationed at any location in Southwest Asia, from February 1990 to April 1992, such as a record of hazardous duty or combat pay.  

3.  Contact the appropriate agency to confirm all of the Veteran's Army and Army Reserve service dates, specifically noting all periods of active duty, active duty training, and inactive duty training.  Also, obtain complete Reserve medical records. If these records are not available, a negative reply must be provided.  Additionally, if a negative reply is received, the Veteran must be notified and given the opportunity to submit those records.  

Efforts to obtain these and any other Federal records must continue until the RO determines by entry of a formal written determination that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the Veteran and he must then be afforded an opportunity to respond.

4.  Request an official copy of any DD Form 214, and/or corrected DD Form 214, showing service in Southwest Asia.  

5.  Request from the Social Security Administration (SSA) complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

6.  After completion of the above, schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

For any acquired psychiatric disorder diagnosed on examination, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder, to include PTSD, originated during any period of active duty or is in any other way causally related to any period of his active service.  If PTSD is diagnosed, the examiner must clearly state the stressor or stressors upon which the diagnosis of PTSD was made.

The examiner is to address whether the Veteran's symptoms of memory loss are attributable to any diagnosed acquired psychiatric disability, or if the Veteran has a separate disability manifested by symptoms of memory loss.  The examination report must include a complete rationale for all opinions expressed.

7.  Schedule the Veteran for a VA migraine examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that migraines are related to his active service.  The opinion must address the November 2010 opinion relating headaches/migraines to motor vehicle accidents, as well as the August 1994 Reserve examination report attributing headaches to personal assault.  The examiner is advised that he or she must consider the Veteran's competent report of his headache history, even if such incidents are not expressly documented in service treatment records.

The examination report must include a complete rationale for all opinions expressed.

8.  Schedule the Veteran for a VA heart examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a heart (cardiovascular) disability either commenced during or is otherwise related to the Veteran's period (or periods) of active duty military service.  

The examination report must include a complete rationale for all opinions expressed.

9.  Finally, after conducting any other development deemed necessary (to include a new VA examination regarding the claim of a respiratory disability if newly developed evidence triggers the need for a new examination) readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




